718 N.W.2d 825 (2006)
Charles Donald HILTON, Plaintiff/Counter-Defendant-Appellant,
v.
CHARTER TOWNSHIP OF WEST BLOOMFIELD, Defendant/Counter-Plaintiff And Third Party Plaintiff-Appellee, and
Elizabeth Hilton, Third Party Defendant-Appellant.
Docket No. 130760, COA No. 257185.
Supreme Court of Michigan.
August 11, 2006.
On order of the Court, the application for leave to appeal the December 27, 2005 *826 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., concurs and states as follows:
I concur in the order denying leave to appeal. I write separately only to note that the district court's order in West Bloomfield Twp v. Charles Hilton (48th District Court Docket No. 98 WB29458C CM) is not altogether clear as to its purpose. However, because we must presume that the court acted in a constitutional manner, I presume that the district court did not purport to exercise an executive branch function through this order by commanding the township to file a nuisance abatement action in circuit court. Rather, I presume that the district court merely intended to communicate to the township that, if it intended to file such an action, it would have to be filed in the circuit court.